Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/04/2022 has been entered.

Detailed Action
3.	 This action is in response to the filing with the office dated 08/04/2022. 
Claims 1 and 11 have been amended. Claims 1-20 are now pending in this office action

Allowable Subject matter
4. 	Claims 1 and 11 are allowed as being independent claims. 

5. 	Dependent claims 2-10 are allowed as being dependent on independent claim 1. Dependent claims 12-20 are allowed as being dependent on independent claim 11. 

6. 	The following is an examiner's statement of reasons for allowance: Applicants amendments for claims 1 and 11 were fully considered and found to be persuasive and overcome the prior art cited in the Final rejection. The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims. While the system and methods for processing natural language queries on dataset ( Nguyen; Christopher (US 10546001 B1) Col 20 Lines 22-38) The suggestion module 370 matches 720 the input query string against templates of natural language queries stored in the query template store 390), there does not appear to be a specific teaching of “querying, based upon the first user characteristic data, a query database, wherein the query database stores a plurality of query data entries from the one or more merchant users and the query data entries comprise at least natural language query data and query characteristic data; identifying, from the plurality of query data entries in the query database, at least one query data entry having characteristic data similar to the first user characteristic data, wherein the at least natural language query data of the at least one query data entry identified in the query database comprises a natural language query received from one or more of a plurality of users, the one or more of the plurality of users being the same and/or different than the first user” as claimed in view of the rest of the limitations of claim 1. Similarly for claim 11. While each element of the limitation may be known in some parts the combination as claimed would not be obvious absent impermissible hindsight. The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims. 
In addition, none of the references cited, reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 11 as a whole.

Claim 1: A method of providing intelligent natural language query suggestions comprising: storing, in a user database, user data entries from one or more merchant users, each user data entry comprising at least a user identifier and associated user characteristic data, wherein each user identifier corresponds to a respective merchant identifier; identifying upon a triggering event, in the user database, a first user data entry from a first user, the triggering event being an opening of a user application by the first user, the opening of the user application including authentication of the first user; retrieving, from the first user data entry, first user characteristic data, the first user characteristic data being merchant characteristic data; querying, based upon the first user characteristic data, a query database, wherein the query database stores a plurality of query data entries from the one or more merchant users and the query data entries comprise at least natural language query data and query characteristic data; identifying, from the plurality of query data entries in the query database, at least one query data entry having characteristic data similar to the first user characteristic data, wherein the at least natural language query data of the at least one query data entry identified in the query database comprises a natural language query received from one or more of a plurality of users, the one or more of the plurality of users being the same and/or different than the first user; P03864-US-UTILAttorney Docket No. retrieving, the natural language query data associated with the  at least one query data entry identified in the query database; and, at least one of: storing, in a first user suggestion database, at least one natural language query suggestion, the at least one natural language query suggestion being based on the retrieved natural language query data, and transmitting, to a user device of a user associated with the first user identifier, a notification comprising the at least one natural language query suggestion.
Claim 11: A system for providing intelligent natural language query suggestions comprising: a user database storing a plurality of user data entries from one or more user merchants, each user data entry comprising at least a user identifier and associated user characteristic data, wherein each user identifier corresponds to a respective merchant identifier; a query database storing a plurality of query data entries from the one or more merchant users, each query data entry comprising at least natural language query data and query characteristic data; a processing device configured to: identify upon a triggering event, in the user database, a first user data entry from a first user, the triggering event being an opening of a user application by the first user, the opening of the user application including authentication of the first user; retrieve, from the first user data entry, first user characteristic data, the first user characteristic data being merchant characteristic data; query, based upon the first user characteristic data, the query database, identify, from the plurality of query data entries stored in the query database, at least one query data entry having characteristic data similar to the first user characteristic data, wherein the at least natural language query data of the at least one query data entry identified in the query database  comprises a natural language query received from one or more of a plurality of users, the one or more of the plurality of users being the same and/or different than the first user; retrieve, the natural language query data associated with the at least one query data entry identified in the query database; and, at least one ofPage 7 of 13 store, in a first user suggestion database, at least one natural language query suggestion, the at least one natural language query suggestion being based on the retrieved natural language query data, and transmit, to a user device of a user associated with the first user identifier, a notification comprising the at least one natural language query suggestion.

The closest prior art on record Alex; Joakim (US 20130073340 A1) teaches, A system for generating business insights is disclosed. The method may comprise analyzing internal data based upon a merchant request, generating a business insight based upon the analysis of the internal data and the merchant request, wherein the business insight is in a category of at least one of: customer intelligence, competitive intelligence, and market intelligence, and transmitting the business insight to a merchant associated with the merchant request. Customer intelligence may comprise information about a customer's spending behavior, demographics, and lifestyle characteristics. Likewise, competitive intelligence may comprise information about the competitive performance of the merchant, customer loyalty trends associated with the merchant, and market share of the merchant, and market intelligence may comprise market demographics, growth drivers, and industry-wide trends. Internal data may comprise data a credit issuer possesses pertaining to a particular consumer. The closest prior art on record Ting, David M.T. (US 20040205176 A1) teaches, User access to applications is controlled by associating an alias for an individual with a user profile for the individual; the user profile typically contains data referring to one or more applications. Access to an application is obtained using the data in the user profile, e.g., through automatic completion of forms or screens within an application. In addition, the user profile may be employed to limit user access to parts of an application, or to terminate a user's access to an application. The closest prior art on record Winters; Michelle Eng (US 20140244353 A1) teaches, a system includes a transaction handler to process transactions, a data warehouse to store data recording the transactions, a portal configured to communicate with a search engine and to provide a user interface to receive a request from a merchant, and at least one processor coupled with the data warehouse and the portal. In response to the request received from the merchant via the portal, the at least one processor identifies a set of first statistics based on search activities of the search engine, identifies a set of second statistics based on the transactions relevant to the search activities, and uses the portal to juxtapose the set of first statistics and the set of second statistics. The closest prior art on record Agrawal; Nikunj (US 20180203924 A1) teaches, Systems and methods are disclosed herein for processing a natural language query on data tables. According to some embodiments, a natural language query may be originated by a user via a user interface. The natural language query may be parsed to obtain a query term, and a grid range may be identified in a data table as relevant to the query term. A table summary may be prepared including a plurality of data entities based on the grid range. A logic operation may then be determined to apply on the plurality of data entities to derive the query term. The logic operation may then be translated into a formula executable on the data table, and the formula is applied on the data table to generate a result in response to the natural language query.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164